t c memo united_states tax_court jovan vercel jr and linda s vercel petitioners v commissioner of internal revenue respondent docket no 887-12l filed date david wayne goodman for petitioners derek s pratt for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision relating to are whether petitioners are entitled to interest abatement and whether petitioners are liable for a sec_6651 addition_to_tax unless otherwise indicated all section references are to the internal continued findings_of_fact during mr vercel was the manager of freedom strategic partners llc fsp and owned big_number shares of stock in freedom wireless holdings inc fwh fsp was the general_partner of approximately partnerships which were formed to fund litigation relating to patents fwh owned during fwh reported distributions of dollar_figure to mr vercel in addition petitioners owned a brokerage account with a value as reported on date of dollar_figure petitioners timely filed their federal_income_tax return but failed to pay the full amount of their dollar_figure self-reported tax_liability during fwh reported distributions of approximately dollar_figure to mr vercel on date respondent sent petitioners a letter 1058a final notice_of_intent_to_levy and notice of your right to a hearing petitioners timely requested a collection_due_process_hearing and on date the appeals officer conducted a telephonic hearing with petitioners’ representative petitioners requested abatement of the sec_6651 addition_to_tax and interest relating to on date respondent sent petitioners notices of determination denying their requests for abatement of the sec_6651 continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax and interest relating to on date petitioners while residing in arizona timely filed a petition with the court opinion petitioners contend that they are entitled to interest abatement we have jurisdiction to review the commissioner’s denial of a request for interest abatement if a taxpayer’s net_worth did not exceed dollar_figure million at the time the petition was filed see sec_6404 sec_7430 u s c sec d b 550_us_501 petitioners failed to establish that we have jurisdiction to review respondent’s interest abatement denial see patz trust v commissioner 69_tc_497 petitioners have the burden of proving that this court has jurisdiction at the time that petitioners filed their petition mr vercel owned big_number shares of fhw stock furthermore petitioners concede that between and fhw reported distributions to mr vercel of approximately dollar_figure million in addition petitioners failed to introduce evidence relating to mrs vercel’s net_worth accordingly we do not have jurisdiction to review respondent’s denial of petitioners’ interest abatement requests see sec_6404 hinck u s pincite patz trust v commissioner t c pincite we review petitioners’ underlying tax_liability de novo because they did not receive a notice_of_deficiency or otherwise have an opportunity to dispute their tax_liability see sec_6330 122_tc_1 114_tc_604 petitioners concede that they self-reported but failed to pay their federal_income_tax liability petitioners contend however that they are entitled to abatement of the sec_6651 addition_to_tax because they had reasonable_cause for their failure to timely pay their tax_liability see 116_tc_438 holding that taxpayers bear the burden_of_proof relating to reasonable_cause at the end of petitioners had sufficient assets ie their brokerage account and mr vercel’s big_number shares of fwh stock to pay their tax_liability petitioners contend that they were unable to timely pay their tax_liability because they owned illiquid assets the illiquidity of petitioners’ assets however was a result of their voluntary investment decisions and does not provide a basis for their claim of reasonable_cause for nonpayment of tax see 138_tc_228 in short petitioners did not exercise ordinary business care and prudence and their failure to pay was attributable to respondent bears and has met the burden of production relating to the sec_6651 addition_to_tax see sec_7491 116_tc_438 willful neglect see id sec_301_6651-1 proced admin regs accordingly petitioners are liable for the sec_6651 addition_to_tax relating to contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
